DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “a battery” in line 3.  It is not clear whether it is the same battery or different battery from the recitation in line 1.  For the purpose of this Office Action, the limitation has been interpreted as “the battery”.  Claim 1 recites the limitation “if a sum of initial temperature and the predicted temperature rise is lower than target temperature” in lines 18-19.  It is not clear whether it is the same sum of initial temperature and target temperature or different sum of initial temperature and target temperature recited in lines 16 and 14.  For the purpose of this Office Action, the limitation has been interpreted as  “if the sum of initial temperature and the predicted temperature rise is lower than the target temperature”.
4.	Claim 1 recites the limitation "the second short-circuit current peak" in line 13 and “the battery system” in line 17.  There are insufficient antecedent bases for these limitations in the a second short-circuit current peak" and “a battery system”, respectively.
5.	Claims 2-20 are rejected as depending from claim 1.
6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “an external heater” in line 3.  It is not clear whether it is the same external heater or different external heater recited in claim 1.  For the purpose of this Office Action, the limitation  has been interpreted as  “the external heater”.
7.	Claim 6 recites the limitations "the other end thereof is connected" in lines 9 and 12.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "an other end thereof is connected".
8.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation “a short-circuit current of the battery” in line 2.  It is not clear whether it is the same short-circuit current or different short-circuit current recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the short-circuit current of the battery”.  Claim 7 recites the limitation “a second short-circuit current peak” in line 4.  It is not clear whether it is the same second short-circuit current peak or different second short-circuit current peak recited in claim 1.  the second short-circuit current peak”.
9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation “an external short-circuit of the battery” in line 2.  It is not clear whether it is the same external short-circuit or different extern short-circuit recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the external short-circuit of the battery”.
10.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation “The device according to claim 5” in line 1.  Claim 5 recites “The method according to claim 1”.  For the purpose of this Office Action, the limitation has been interpreted as “The device according to claim 6”.  Claim 9 recites the limitation “an external short-circuit of the battery” in line 3.  It is not clear whether it is the same external short-circuit or different external short-circuit recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the external short-circuit of the battery”.
11.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation “an external heater” the external heater”.
12.	Claim 11 recites the limitations "the other end thereof is connected" in lines 9 and 12.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "an other end thereof is connected".
13.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “an external heater” in line 3.  It is not clear whether it is the same external heater or different external heater recited in claim 1.  For the purpose of this Office Action, the limitation  has been interpreted as  “the external heater”.
14.	Claim 12 recites the limitations "the other end thereof is connected" in lines 9 and 12.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "an other end thereof is connected".
15.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “an external heater” in line 3.  It is not clear whether it is the same external heater or different external heater recited in claim 1.  For the purpose of this Office Action, the limitation  has been interpreted as  “the external heater”.
the other end thereof is connected" in lines 8-9 and 11.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "an other end thereof is connected".
17.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation “an external heater” in line 3.  It is not clear whether it is the same external heater or different external heater recited in claim 1.  For the purpose of this Office Action, the limitation  has been interpreted as  “the external heater”.
18.	Claim 14 recites the limitations "the other end thereof is connected" in lines 9 and 11.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "an other end thereof is connected".
19.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation “an external short-circuit of the battery” in line 3.  It is not clear whether it is the same external short-circuit or different external short-circuit recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the external short-circuit of the battery”.
20.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. an external short-circuit of the battery” in line 3.  It is not clear whether it is the same external short-circuit or different external short-circuit recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the external short-circuit of the battery”.
21.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation “an external short-circuit of the battery” in line 3.  It is not clear whether it is the same external short-circuit or different external short-circuit recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the external short-circuit of the battery”.
Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


24.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (US2018/0183115).

Regarding claim 5, Qiu discloses all of the claim limitations as set forth above. Qiu further discloses a condition for triggering the large-current external short-circuit for rapid heating of the battery is that the battery temperature is less than a critical temperature threshold and rapid heating is required([0050]-0056], Figs. 1-3).
Allowable Subject Matter
25.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this office action on claims 1-20 is overcome.
In particular, the allowable limitation is the corrected lossless short-circuit time threshold is a mean value of the time at which the second current peak appears and the initially set lossless short-circuit time threshold.

t s  ( SOC ) = ( t S_INI  ( SOC ) + t c ) / 2	 ( 1 ) 
tS is a corrected lossless short-circuit time threshold; tS_INI is the initially set lossless short-circuit time threshold; tC is the time at which the second current peak appears; and SOC is an initial battery state of charge before a short circuit([0046]-[0047] US 2020/0321668). Because the initially set lossless short-circuit time threshold and the corrected lossless short-circuit time threshold are very transient, only heating implemented through the external short-circuit does not necessarily satisfy a heating temperature requirement([0048]). However, if the short-circuit duration continues to be extended, problems of battery safety and durability are caused([0048]). Therefore, an external heater and a lossless short-circuit cooperate with each other to form a combined-type heating method([0048]).
	Qiu does not disclose, teach or render obvious the noted claim limitation.

27.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this office action on claims 1-20 is overcome.
In particular, the allowable limitation is a method for determining the initially set lossless short-circuit time threshold comprises: in a laboratory environment, conducting external short-circuit test on the battery, gradually increasing short-circuit duration, repeating multiple times of short circuits in any short-circuit duration, testing battery capacities before and after the short circuits, and using maximum short-circuit duration in which there is no obvious change in battery capacities before and after short circuits as a critical short-circuit time threshold, wherein a battery capacity change whose percentage is lower than a specific threshold value is determined as no obvious change; and recording critical short-circuit time thresholds in different SOCs, and shifting downward to a safe area by using the critical short-circuit time thresholds as a base, so as to obtain the initially set lossless short-circuit time threshold.
In the instant invention, a short-circuit time is controlled by the low-temperature heating control unit([0042]). First, a critical short-circuit time threshold of the external short-circuit needs to be determined, and when short-circuit duration is less than the threshold, the battery is not damaged([0042]).
Qiu does not disclose, teach or render obvious the noted claim limitation.

29.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this office action on claims 1-20 is overcome.
In particular, the allowable limitation is a device for implementing the heating method according to claim 1, comprising a low-temperature heating control unit, a short-circuit trigger device, a main control switch Kl, an external heating control switch K2, and the external heater, wherein the low-temperature heating control unit is connected to a control end of the short-circuit trigger device, and the low-temperature heating control unit controls the main control switch Kl and the external heating control switch K2; and the main control switch Kl is connected between a positive electrode of the battery and a DC/DC converter; the external heater is arranged on the surface of the battery, one end of the external heater is connected to the positive electrode of the battery, and an other end thereof is connected to the external heating control switch K2; one end of the external heating control switch K2 is connected to a negative electrode of the battery, and an other end thereof is connected to the external heater; and
two ends of the short-circuit trigger device are respectively connected to the positive electrode and the negative electrode of the battery, and is in parallel with the external heater.
	In the instant invention, a low-temperature heating device for a battery is shown in FIG. 1. The device includes a low-temperature heating control unit, a short-circuit trigger device, a 
Qiu discloses a device for implementing the heating method according to claim 1(heating control device [0071]), comprising a low-temperature heating control unit(first detecting unit [0072]), a short-circuit trigger device(first judging unit [0073]), a main control switch Kl(first controlling unit [0074]), an external heating control switch K2(second control unit [0079]), and the external heater(external heating device [0062]), but does not disclose, teach or render obvious wherein the low-temperature heating control unit is connected to a control end of the short-circuit trigger device, and the low-temperature heating control unit controls the main control switch Kl and the external heating control switch K2; and the main control switch Kl is connected between a positive electrode of the battery and a DC/DC converter; the external heater is arranged on the surface of the battery, one end of the external heater is connected to the positive electrode of the battery, and an other end thereof is connected to the external heating control switch K2; one end of the external heating control switch K2 is connected to a negative electrode of the battery, and an other end thereof is connected to the external heater; and
two ends of the short-circuit trigger device are respectively connected to the positive electrode and the negative electrode of the battery, and is in parallel with the external heater.
30.	 Claims 7-10 & 15-20 are objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this office action on claims 1-20 is overcome.

In particular, the allowable limitation is a device for implementing the heating method according to claim 5, comprising a low-temperature heating control unit, a short-circuit trigger device, a main control switch Kl, an external heating control switch K2, and the external heater, wherein the low-temperature heating control unit is connected to a control end of the short-circuit trigger device, and the low-temperature heating control unit controls the main control switch Kl and the external heating control switch K2; and the main control switch Kl is connected between a positive electrode of the battery and a DC/DC converter; the external heater is arranged on the surface of the battery, one end of the external heater is connected to the positive electrode of the battery, and an other end thereof is connected to the external heating control switch K2; one end of the external heating control switch K2 is connected to a negative electrode of the battery, and an other end thereof is connected to the external heater; and two ends of the short-circuit trigger device are respectively connected to the positive electrode and the negative electrode of the battery, and is in parallel with the external heater. The reasons for allowance are substantially the same as provided in paragraph 29 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724